Citation Nr: 1403523	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1978.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  He perfected a timely appeal to that decision.  

In April 2013, the Board remanded the case for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in July 2013.  The Veteran's claim has been returned to the Board for further appellate proceedings.   

One issue previously on appeal, service connection for PTSD, was granted in a July 2013 rating decision.  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, in April 2013, the Board remanded the case to the RO for procedural development.  Specifically, the Board instructed the RO to provide the proper notice to the Veteran under the requirements of the VCAA and pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  The April 2013 Board remand also instructed that the Veteran should be provided VCAA notice consistent with the requirements under Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect the issue as to whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.  The Board directed that the letter should inform the Veteran of the specific reason(s) for the August 1994 and August 2007 denials of service connection for depression, and of the specific information and evidence needed to reopen the claim.  

The Veteran was provided notice in a May 2013 letter from the AMC that he had been previously denied service connection for an acquired psychiatric disorder and notified the Veteran that he had been denied in a July 12, 1994 decision.  However, a more recent denial of service connection for an acquired psychiatric disorder was an August 2007 decision.  Therefore, the RO provided incorrect notice to the Veteran of the date of his previous denial and the reasons for his previous denial.  

As there is no evidence that the RO considered the bases for the denial in the prior August 2007 RO rating decision and then provided the Veteran a specifically tailored notice explaining what is needed to reopen the claims for service connection for an acquired psychiatric disorder, the notice requirements of Kent and Dingess have not been satisfied, as directed by the Board in the April 2013 remand and a new VCAA notice must be sent to the Veteran at his current address with the appropriate notice consistent with Kent and Dingess.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should furnish to the Veteran and his representative VCAA-compliant corrective notice specific to the claims on appeal- the request to reopen the claims for service connection for an acquired psychiatric disorder, other than PTSD.  The RO's letter should include specific notice as to the type of evidence needed to substantiate the claims.  Specifically, the letter should explain what is needed to reopen the claims (in terms that specify the bases for the prior denial in August 2007), as well as what is needed to substantiate the underlying claim for service connection on the merits, pursuant to the Kent decision (cited to above).  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

